DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “connecting portion” of [0040], instant specification, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20, line 8, “in a longitidunal” should be changed to read “in a longitudinal” to correct the spelling mistake
	Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US 20150086844 A1) (as recited in the IDS dated 10/21/2021) and further in view of Nakano et al. (JP 2006344572 A) (English machine translation previously provided) and Okada et al. (JP 2013246991 A) (English machine translation provided herein).
Regarding claim 1, Masuda discloses an energy storage device [0002] comprising: an outer case (2) (Fig. 1) on which an external terminal (3) is mounted (Fig. 1); an electrode assembly (5) (Fig. 2) housed in the outer case (Fig. 2); a conductive shaft portion (7) including one end (71) (Fig. 2) thereof connected to the external terminal (Fig. 6); and a conductive plate portion (62) (Fig. 6) housed in the outer case (Fig. 6), to which an other end of the conductive shaft portion is connected (Fig. 6), and the electrode assembly is connected (via 61) (Fig. 6), wherein the external terminal is configured such that a recessed portion (31) (Fig. 6) is formed on a first surface of the external terminal (interfacing with 43) on which a bus bar (4) is placed, and a second surface of the external terminal (interfacing with 9) opposedly faces the outer case (Fig. 6), one end of the conductive shaft portion (71) is brought into pressure contact with the external terminal in an inside of the recessed portion ([0051]-[0052]; through a riveting action]). 
Additionally, Masuda teaches wherein the recessed portion formed on the external terminal is covered by the bus bar [0061] (Fig. 5).  Furthermore, Masuda teaches that the bus bar is welded (10) (Figs. 4-5) to the external terminal to provide for a physical and electrical connection [0061]. Masuda also teaches wherein the external terminal is made of a copper alloy [0055] and the bus bar is made of an aluminum alloy [0104].
Masuda does not disclose wherein the recessed portion is gas-tightly covered by the bus bar, and wherein, over a whole periphery of the recessed portion, the bus bar and the external terminal are welded to each other.
Nakano teaches an energy storage device (machine translation; [0001]) comprising: an outer case (30) (Fig. 2) on which an external terminal (25a or 25b) is mounted (Figs. 2, 6); and a bus bar (15).  Nakano further teaches that the external terminal is made of aluminum, an aluminum alloy, or an aluminum-based material (machine translation; [0021]) and the bus bar is made of a metal material (machine translation; [0023]). Nakano also teaches that the external terminal should be sealed in a gas-tight manner when connected with the bus bar to prevent contact with a liquid and cause an electric corrosion phenomenon (machine translation; [0006]-[0007], & [0010]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add additional weldment to the bus bar of Masuda such that the recessed portion of Masuda is gas-tightly covered by the bus bar as taught by Nakano to prevent contact with a liquid and cause an electric corrosion phenomenon and the skilled artisan would have a reasonable expectation of success in doing so.
Okada teaches an energy storage device (machine translation; [0001]) comprising an outer case (Fig. 1; 13) on which an external terminal (Fig. 1; 2) is mounted (Fig. 1); and a bus bar (Fig. 1; 3), wherein, over a whole periphery of the bus bar and the external terminal are welded to each other (machine translation; [0038]) (Fig. 12; arrows A & B).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to weld over the whole periphery of the recessed portion, the bus bar and the external terminal to each other of modified Masuda as taught by Okada to prevent contact with a liquid and cause an electric corrosion phenomenon and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 3, modified Masuda discloses all the limitations of the energy storage device above and further discloses wherein the conductive shaft portion is formed using a material different from a material for forming the external terminal (Masuda; [0050], [0055]; the conductive shaft portion is made of an aluminum alloy and the external terminal is made of a copper alloy).
Regarding claim 4, modified Masuda discloses all the limitations of the energy storage device above and further discloses wherein a through hole which is communicated with the recessed portion is formed in the external terminal (Masuda; Fig. 3), and one end of the conductive shaft portion (Masuda; 7b) is inserted into the through hole and is swaged (Masuda; [0051]-[0052]) (Masuda; Fig. 3) in the inside of the recessed portion (Masuda; Fig. 3).
Regarding claim 6, modified Masuda discloses all the limitations of the energy storage device above and further discloses an energy storage module (Masuda; Fig. 4) comprising the energy storage device and a bus bar (Masuda; Fig. 4; 4), wherein the bus bar is welded to a periphery of the recessed portion of the external terminal (Okada; machine translation; [0038]) (Okada; FIG. 12; arrows A & B).
Regarding claim 9, modified Masuda discloses all the limitations of the energy storage device above and further discloses wherein, over the whole periphery of the recessed portion, the bus bar and the external terminal are welded to each other annularly (Okada; machine translation; [0038]) (Okada; Fig. 12; arrows A & B).
Regarding claim 10, modified Masuda discloses all the limitations of the energy storage device above and further discloses wherein the conductive shaft portion includes a swaged portion (Masuda; Fig. 6; 7b) disposed in an inside of the recessed portion (Masuda; Figs. 2, 6; 31), and one end portion (Masuda; Fig. 6; 43) of the bus bar opposedly faces a connecting portion (Masuda; Fig. 6; 7d) between the swaged portion disposed in the inside of the recessed portion and the external terminal (Masuda; Fig. 6; 3), and covers the recessed portion (Masuda; Fig. 6).
Regarding claim 11, modified Masuda discloses all the limitations of the energy storage device above and further discloses wherein a welded portion (Masuda; Fig. 5; 10) (Okada; Fig. 12; arrows A & B) is formed between the bus bar (Masuda; Fig. 5; 4) (Okada; Fig. 1; 3) and the external terminal (Masuda; Fig. 5; 3) (Okada; Fig. 1; 2) such that the recessed portion is sealed by the one end portion of the bus bar and the welded portion (Okada; machine translation; [0038]), and the connecting portion (Masuda; Fig. 6; 7d) between the swaged portion (Masuda; Fig. 6; 7b) disposed in the inside of the recessed portion Masuda; Figs. 2, 6; 31) and the external terminal (Masuda; Fig. 6; 3), such that a pressure contact portion (Masuda; Fig. 6; the portion formed between the flange portion 7b and the groove 31) formed by swaging is isolated from the outside (Masuda; [0065]).

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US 20150086844 A1) (as recited in the IDS dated 10/21/2021), Nakano et al. (JP 2006344572 A) (English machine translation previously provided), and Okada et al. (JP 2013246991 A) (English machine translation provided herein) as applied to claim 1 above, and further in view of Kim (US 20130004833 A1).
Regarding claim 2, modified Masuda discloses all the limitations of the energy storage device above and further discloses wherein the conductive plate portion (Masuda; 62) (Masuda; Fig. 6) is formed in a plate shape extending substantially parallel to a lid plate (Masuda; 22) of the outer case (Masuda; Fig. 6), including a first surface to which the other end of the conductive shaft portion is connected (Masuda; Fig. 6), and including a second surface to which a tab (Masuda; 61) of the electrode assembly extending towards the lid plate is connected (Masuda; [0049]-[0050]). 
Modified Masuda does not disclose wherein a size of the conductive plate portion and a size of the tab in a longitudinal direction of the lid plate of the outer case are set larger than a size of the external terminal in the longitudinal direction of the lid plate.
Kim teaches an energy storage device [0003] comprising: an outer case (Fig. 2; 26) on which an external terminal (32) (Fig. 2) is mounted (Fig. 2); an electrode assembly (10) (Fig. 2) housed in the outer case (Fig. 2); wherein a size of the conductive plate portion (31b) (Fig. 2) and a size of the tab (50) (Fig. 2) in a longitudinal direction of the lid plate (20) (Fig. 2) of the outer case are set larger than a size of the external terminal in the longitudinal direction of the lid plate (Fig. 2) in order to reduce the likelihood of an electrical short between the external terminal and the lid plate [0008].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to size the conductive plate portion and the tab of modified Masuda as taught in Kim such that a size of the conductive plate portion and a size of the tab are set larger than a size of the external terminal in the longitudinal direction of the lid plate of the lid plate in order to reduce the likelihood of an electrical short between the external terminal and the lid plate and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 7, modified Masuda discloses all the limitations of the energy storage device above but does not disclose wherein a size of the conductive plate portion and a size of the tab in a longitudinal direction of the lid plate are set larger than a size of the external terminal in the longitudinal direction of the lid plate.
Kim teaches an energy storage device [0003] comprising: an outer case (Fig. 2; 26) on which an external terminal (32) (Fig. 2) is mounted (Fig. 2); an electrode assembly (10) (Fig. 2) housed in the outer case (Fig. 2); wherein a size of the conductive plate portion (31b) (Fig. 2) and a size of a tab (50) (Fig. 2) of the electrode assembly in a longitudinal direction of the lid plate (20) (Fig. 2) are set larger than a size of the external terminal in the longitudinal direction of the lid plate (Fig. 2) in order to reduce the likelihood of an electrical short between the external terminal and the lid plate [0008].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to size the conductive plate portion and the tab of modified Masuda as taught in Kim such that a size of the conductive plate portion and a size of a tab of the electrode assembly are set larger than a size of the external terminal in the longitudinal direction of the lid plate in order to reduce the likelihood of an electrical short between the external terminal and the lid plate and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 8, modified Masuda discloses all the limitations of the energy storage device above and further discloses wherein, over the whole periphery of the recessed portion, the bus bar and the external terminal are welded to each other annularly (Okada; machine translation; [0038]) (Okada; Fig. 12; arrows A & B).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US 20150086844 A1) (as recited in the IDS dated 10/21/2021) Nakano et al. (JP 2006344572 A) (English machine translation previously provided), and Okada et al. (JP 2013246991 A) (English machine translation provided herein) as applied to claim 1 above, and further in view of Byun et al. (US 20110081572 A1).
Regarding claim 5, modified Masuda discloses all the limitations of the energy storage device above but does not disclose wherein the conductive shaft portion includes a copper member, and the external terminal includes an aluminum member.
Byun teaches an energy storage device [0003] comprising: an outer case (Fig. 2) (124) on which an external terminal (130) is mounted (Fig. 2); an electrode assembly (110) housed in the outer case (Fig. 2); a conductive shaft portion (121) having one end (121b) thereof connected to the external terminal (Fig. 2); and a conductive plate portion (121c) housed in the outer case (Fig. 2), to which the other end of the conductive shaft portion is connected (Fig. 2), and the electrode assembly is connected (via 115), wherein the external terminal is configured such that a recessed portion (172) (Fig. 6) is formed on a first surface of the external terminal on which a bus bar (170) (Figs. 4 & 6) is placed, and a second surface of the external terminal opposedly faces the outer case (Fig. 2), one end of the conductive shaft portion (121b) is brought into pressure contact with the external terminal in an inside of the recessed portion [0104] (Fig. 6), wherein the conductive shaft portion includes a copper member [0135], and the external terminal includes an aluminum member [0135].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the conductive shaft portion and the external terminal of Byun for the  conductive shaft portion and the external terminal of modified Masuda because copper and aluminum are known conductive shaft portion and external terminal materials respectively suitable for the intended purpose of forming an energy storage device and the skilled artisan would have a reasonable expectation of success in doing so.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US 20150086844 A1) (as recited in the IDS dated 10/21/2021) and further in view of Nakano et al. (JP 2006344572 A) (English machine translation previously provided).
Regarding claim 12, Masuda discloses an energy storage device [0002] comprising: an outer case (2) (Fig. 1) on which an external terminal (3) is mounted (Fig. 1); an electrode assembly (5) (Fig. 2) housed in the outer case (Fig. 2); a conductive shaft portion (7) including one end (71) (Fig. 2) thereof connected to the external terminal (Fig. 6); and a conductive plate portion (62) (Fig. 6) housed in the outer case (Fig. 6), to which an other end of the conductive shaft portion is connected (Fig. 6), and the electrode assembly is connected (via 61) (Fig. 6), wherein the external terminal is configured such that a recessed portion (31) (Fig. 6) is formed on a first surface of the external terminal (interfacing with 43) on which a bus bar (4) is placed, and a second surface of the external terminal (interfacing with 9) opposedly faces the outer case (Fig. 6), one end of the conductive shaft portion (71) is brought into pressure contact with the external terminal in an inside of the recessed portion ([0051]-[0052]; through a riveting action]), and a tab (Fig. 6; 61) of the electrode assembly extends towards a lid plate (Fig. 6; 22) of the outer case (Fig. 6), and wherein, viewed from a direction in which the bus bar and the external terminal are arranged, portion of the tab connected with the conductive plate portion overlaps the external terminal (see annotated Fig. 6 of Masuda below). 

    PNG
    media_image1.png
    277
    299
    media_image1.png
    Greyscale

Additionally, Masuda teaches wherein the recessed portion formed on the external terminal is covered by the bus bar [0061] (Fig. 5).  Furthermore, Masuda teaches that the bus bar is welded (10) (Figs. 4-5) to the external terminal to provide for a physical and electrical connection [0061]. Masuda also teaches wherein the external terminal is made of a copper alloy [0055] and the bus bar is made of an aluminum alloy [0104].
Masuda does not disclose wherein the recessed portion is gas-tightly covered by the bus bar.
Nakano teaches an energy storage device (machine translation; [0001]) comprising: an outer case (30) (Fig. 2) on which an external terminal (25a or 25b) is mounted (Figs. 2, 6); and a bus bar (15).  Nakano further teaches that the external terminal is made of aluminum, an aluminum alloy, or an aluminum-based material (machine translation; [0021]) and the bus bar is made of a metal material (machine translation; [0023]). Nakano also teaches that the external terminal should be sealed in a gas-tight manner when connected with the bus bar to prevent contact with a liquid and cause an electric corrosion phenomenon (machine translation; [0006]-[0007], & [0010]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add additional weldment to the bus bar of Masuda such that the recessed portion of Masuda is gas-tightly covered by the bus bar as taught by Nakano to prevent contact with a liquid and cause an electric corrosion phenomenon and the skilled artisan would have a reasonable expectation of success in doing so.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US 20150086844 A1) (as recited in the IDS dated 10/21/2021) and Nakano et al. (JP 2006344572 A) (English machine translation previously provided) as applied to claim 12 above, and further in view of Kim (US 20130004833 A1).
Regarding claim 13, modified Masuda discloses all the limitations of the energy storage device above but does not disclose wherein a size of the conductive plate portion and a size of the tab in a longitudinal direction of the lid plate of the outer case are set larger than a size of the external terminal in the longitudinal direction of the lid plate.
Kim teaches an energy storage device [0003] comprising: an outer case (Fig. 2; 26) on which an external terminal (32) (Fig. 2) is mounted (Fig. 2); an electrode assembly (10) (Fig. 2) housed in the outer case (Fig. 2); wherein a size of the conductive plate portion (31b) (Fig. 2) and a size of a tab (50) (Fig. 2) of the electrode assembly in a longitudinal direction of the lid plate (20) (Fig. 2) of the outer case are set larger than a size of the external terminal in the longitudinal direction of the lid plate (Fig. 2) in order to reduce the likelihood of an electrical short between the external terminal and the lid plate [0008].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to size the conductive plate portion and the tab of modified Masuda as taught in Kim such that a size of the conductive plate portion and a size of a tab of the electrode assembly are set larger than a size of the external terminal in the longitudinal direction of the lid plate in order to reduce the likelihood of an electrical short between the external terminal and the lid plate and the skilled artisan would have a reasonable expectation of success in doing so.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US 20150086844 A1) (as recited in the IDS dated 10/21/2021), Nakano et al. (JP 2006344572 A) (English machine translation previously provided), and Kim (US 20130004833 A1) as applied to claim 13 above, and further in view of Okada et al. (JP 2013246991 A) (English machine translation provided herein).
Regarding claim 14, modified Masuda discloses all the limitations of the energy storage device above but does not disclose wherein, over a whole periphery of the recessed portion, the bus bar and the external terminal are welded to each other annularly.
Okada teaches an energy storage device (machine translation; [0001]) comprising an outer case (Fig. 1; 13) on which an external terminal (Fig. 1; 2) is mounted (Fig. 1); and a bus bar (Fig. 1; 3), wherein, over a whole periphery of the bus bar and the external terminal are welded to each other annularly (machine translation; [0038]) (Fig. 12; arrows A & B).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to weld over the whole periphery of the recessed portion, the bus bar and the external terminal to each other annularly of modified Masuda as taught by Okada to prevent contact with a liquid and cause an electric corrosion phenomenon and the skilled artisan would have a reasonable expectation of success in doing so.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US 20150086844 A1) (as recited in the IDS dated 10/21/2021) and Nakano et al. (JP 2006344572 A) (English machine translation previously provided) as applied to claim 12 above, and further in view of Okada et al. (JP 2013246991 A) (English machine translation provided herein).
Regarding claim 15, modified Masuda discloses all the limitations of the energy storage device above but does not disclose wherein, over a whole periphery of the recessed portion, the bus bar and the external terminal are welded to each other annularly.
Okada teaches an energy storage device (machine translation; [0001]) comprising an outer case (Fig. 1; 13) on which an external terminal (Fig. 1; 2) is mounted (Fig. 1); and a bus bar (Fig. 1; 3), wherein, over a whole periphery of the bus bar and the external terminal are welded to each other annularly (machine translation; [0038]) (Fig. 12; arrows A & B).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to weld over the whole periphery of the recessed portion, the bus bar and the external terminal to each other annularly of modified Masuda as taught by Okada to prevent contact with a liquid and cause an electric corrosion phenomenon and the skilled artisan would have a reasonable expectation of success in doing so.

Claims 16 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US 20150086844 A1) (as recited in the IDS dated 10/21/2021) and further in view of Cho et al. (US 20160036009 A1) and Nakano et al. (JP 2006344572 A) (English machine translation previously provided).
Regarding claim 16, Masuda discloses an energy storage device [0002] comprising: an outer case (2) (Fig. 1) on which an external terminal (3) is mounted (Fig. 1); an electrode assembly (5) (Fig. 2) housed in the outer case (Fig. 2); a conductive shaft portion (7) including one end (71) (Fig. 2) thereof connected to the external terminal (Fig. 6); and a conductive plate portion (62) (Fig. 6) housed in the outer case (Fig. 6), to which an other end of the conductive shaft portion is connected (Fig. 6), and the electrode assembly is connected (via 61) (Fig. 6), wherein the external terminal is configured such that a recessed portion (31) (Fig. 6) is formed on a first surface of the external terminal (interfacing with 43) on which a bus bar (4) is placed, and a second surface of the external terminal (interfacing with 9) opposedly faces the outer case (Fig. 6), one end of the conductive shaft portion (71) is brought into pressure contact with the external terminal in an inside of the recessed portion ([0051]-[0052]; through a riveting action]). 
Additionally, Masuda teaches wherein the recessed portion formed on the external terminal is covered by the bus bar [0061] (Fig. 5).  Furthermore, Masuda teaches that the bus bar is welded (10) (Figs. 4-5) to the external terminal to provide for a physical and electrical connection [0061]. Masuda also teaches wherein the external terminal is made of a copper alloy [0055] and the bus bar is made of an aluminum alloy [0104].
Masuda does not disclose wherein the electrode assembly includes tabs are made to overlap with each other and are connected to the conductive plate portion and the recessed portion is gas-tightly covered by the bus bar.
Cho teaches an energy storage device [0003] comprising: an outer case (Fig. 3; 140) on which an external terminal (Fig. 2; 123) is mounted; an electrode assembly (Fig. 3; 110) housed in the outer case (Fig. 3); wherein the electrode assembly includes tabs (Fig. 3; 111f) are made to overlap with each other (Fig. 3) [0133].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the electrode assembly tabs of Cho with the energy storage device of Masuda because they are known electrode assembly tabs suitable for the intended purpose of forming an energy storage device and the skilled artisan would have a reasonable expectation of success in doing so.
Modified Masuda does not disclose wherein the recessed portion is gas-tightly covered by the bus bar.
Nakano teaches an energy storage device (machine translation; [0001]) comprising: an outer case (30) (Fig. 2) on which an external terminal (25a or 25b) is mounted (Figs. 2, 6); and a bus bar (15).  Nakano further teaches that the external terminal is made of aluminum, an aluminum alloy, or an aluminum-based material (machine translation; [0021]) and the bus bar is made of a metal material (machine translation; [0023]). Nakano also teaches that the external terminal should be sealed in a gas-tight manner when connected with the bus bar to prevent contact with a liquid and cause an electric corrosion phenomenon (machine translation; [0006]-[0007], & [0010]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add additional weldment to the bus bar of Masuda such that the recessed portion of Masuda is gas-tightly covered by the bus bar as taught by Nakano to prevent contact with a liquid and cause an electric corrosion phenomenon and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 19, modified Masuda discloses all the limitations of the energy storage device above and further discloses wherein the tabs (Cho; Fig. 6B; 111f) respectively extend from electrode plates (Cho; Fig. 6B; 110) and are made to overlap with each other on a distal end side of the electrode plates (Cho; Fig. 6B), and are joined to an inner surface of the conductive plate portion (Cho; Fig. 6B; 122), and wherein the tabs are accommodated in an inside of the case in a bent posture (Cho; Figs. 2, 6B).

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US 20150086844 A1) (as recited in the IDS dated 10/21/2021), Cho et al. (US 20160036009 A1), and Nakano et al. (JP 2006344572 A) (English machine translation previously provided) as applied to claim 16 above, and further in view of Kim (US 20130004833 A1).
Regarding claim 17, modified Masuda discloses all the limitations of the energy storage device above but does not disclose wherein a size of the conductive plate portion and a size of the tab of the tabs in a longitudinal direction of a lid plate of the outer case are set larger than a size of the external terminal in the longitudinal direction of the lid plate.
Kim teaches an energy storage device [0003] comprising: an outer case (Fig. 2; 26) on which an external terminal (32) (Fig. 2) is mounted (Fig. 2); an electrode assembly (10) (Fig. 2) housed in the outer case (Fig. 2); wherein a size of the conductive plate portion (31b) (Fig. 2) and a size of a tab (50) (Fig. 2) of the electrode assembly in a longitudinal direction of a lid plate (20) (Fig. 2) of the outer case are set larger than a size of the external terminal in the longitudinal direction of the lid plate (Fig. 2) in order to reduce the likelihood of an electrical short between the external terminal and the lid plate [0008].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to size the conductive plate portion and the tab of the tabs of modified Masuda as taught in Kim such that a size of the conductive plate portion and a size of the tab of the tabs are set larger than a size of the external terminal in the longitudinal direction of the lid plate in order to reduce the likelihood of an electrical short between the external terminal and the lid plate and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 20, modified Masuda discloses all the limitations of the energy storage device above and further discloses wherein the tabs respectively extend from the external terminal (Cho; Fig. 6B; 111f) and overlap with each other on a distal end side of the external terminal (Cho; Figs. 3, 6B), and are joined to an inner surface of the conductive plate portion (Cho; Fig. 6B; 122), wherein the tabs are accommodated in an inside of the case in a bent posture (Cho; Figs. 2, 6B), wherein the tabs are disposed directly below the conductive shaft portion (Cho; Fig. 6B) and the conductive plate portion is formed into a plate shape extending substantially parallel to a lid plate of the outer case (Cho; Fig. 2; 151). 
Modified Masuda does to disclose wherein respective sizes of the conductive plate portion and the tabs in a longitudinal direction of the lid plate are set larger than a size of the external terminal.
Kim teaches an energy storage device [0003] comprising: an outer case (Fig. 2; 26) on which an external terminal (32) (Fig. 2) is mounted (Fig. 2); an electrode assembly (10) (Fig. 2) housed in the outer case (Fig. 2); wherein respective sizes of the conductive plate portion (31b) (Fig. 2) and the tab (50) (Fig. 2) in a longitudinal direction of a lid plate (20) (Fig. 2) are set larger than a size of the external terminal (Fig. 2) in order to reduce the likelihood of an electrical short between the external terminal and the lid plate [0008].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to size the conductive plate portion and the tabs of modified Masuda as taught in Kim such that a size of the conductive plate portion and a size of the tabs are set larger than a size of the external terminal in order to reduce the likelihood of an electrical short between the external terminal and the lid plate and the skilled artisan would have a reasonable expectation of success in doing so.

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US 20150086844 A1) (as recited in the IDS dated 10/21/2021), Cho et al. (US 20160036009 A1), Nakano et al. (JP 2006344572 A) (English machine translation previously provided), and Kim (US 20130004833 A1) as applied to claim 17 above, and further in view of Kim (US 20130004833 A1).
Regarding claim 18, modified Masuda discloses all the limitations of the energy storage device above but does not disclose wherein, over a whole periphery of the recessed portion, the bus bar and the external terminal are welded to each other annularly.
Okada teaches an energy storage device (machine translation; [0001]) comprising an outer case (Fig. 1; 13) on which an external terminal (Fig. 1; 2) is mounted (Fig. 1); and a bus bar (Fig. 1; 3), wherein, over a whole periphery of the bus bar and the external terminal are welded to each other annularly (machine translation; [0038]) (Fig. 12; arrows A & B).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to weld over the whole periphery of the recessed portion, the bus bar and the external terminal to each other annularly of modified Masuda as taught by Okada to prevent contact with a liquid and cause an electric corrosion phenomenon and the skilled artisan would have a reasonable expectation of success in doing so.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any of the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant argues on P12 of Applicant’s Remarks that modified Masuda does not teach or disclose claim 12 such that Modified Masuda does not teach or disclose wherein, viewed from a direction in which the bus bar and the external terminal are arranged, a portion of the tab connected with the conductive plate portion overlaps the external terminal. 
The Examiner respectfully disagrees. It appears the Applicant is narrowly defining the term “overlaps.” As can be seen below, Modified Masuda discloses wherein, viewed from a direction in which the bus bar and the external terminal are arranged, portion of the tab connected with the conductive plate portion overlaps the external terminal (see annotated Fig. 6 of Masuda below). 

    PNG
    media_image1.png
    277
    299
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724                

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759